                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                      No. 7:18-CV-97-BO

SANDRA B. LAKEMAN,                              )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )                      ORDER
                                                )
ANDREW SAUL                                     )
Commissioner of Social Security, 1              )
                                                )
          Defendant.                            )


          This matter is before the Court on the parties' cross-motions for judgment on the pleadings.

[DE 41, 45]. The motions have been fully briefed and are ripe for disposition. A hearing on this

matter was held at Edenton, North Carolina on August 30, 2019. For the reasons discussed below,

plaintiff's motion for judgment on the pleadings [DE 41] is GRANTED and defendant's motion

[DE 45] is DENIED.

                                           BACKGROUND

          Plaintiff brought this action under 42 U.S.C. §§ 405(g) for review of the final decision of

the Commissioner denying her claim for Disability Insurance Benefits and Supplemental Security

Income. After initial denials of her application for benefits, plaintiff was given a hearing in front

of an Administrative Law Judge (ALJ) on July 18, 2017. The ALJ issued an unfavorable ruling,

finding that plaintiff was not disabled, which became the final decision of the Commissioner when

the Appeals Council denied plaintiff's request for review. Plaintiff then sought review of the

Commissioner's decision in this Court.




1
    Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court's review of

the Commissioner's decision is limited to determining whether the decision, as a whole, is

supported by substantial evidence and whether the Commissioner employed the correct legal

standard. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the




                                                 2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       Here, the ALJ determined that plaintiff had the RFC to perform a limited range of light

work activity and therefore could perform her past relevant work as an assistant manager and

cashier of a convenience store. This finding is not supported by substantial evidence, and upon

consideration of the record, the Court finds the most plaintiff could perform is sedentary work.

       The ALJ discredited the opinion of treating provider Dr. Girguis, M.D., who found that

plaintiff could not perform light work due to her chronic back pain, as being inconsistent with the

record. Specifically, the ALJ states in a short paragraph that Dr. Girguis's opinion was inconsistent

with a record showing generally conservative treatment of plaintiff by providers that appeared to

have been effective. [Tr. 30]. But the record demonstrates that plaintiffs financial situation,

particularly her lack of insurance, was a determinant of the level of treatment she had received in

the past. The ALJ never addressed this evidence. And the ALJ's conclusion that the treatment was

effective is undercut by evidence in the record showing that plaintiff had an additional surgery

scheduled to deal with her L4-5 posterior annular fissure and its associated effects. A denial of

benefits is not supported by substantial evidence if the ALJ has not analyzed all of the evidence




                                                  3
and sufficiently explained his conclusions. See Gordon v. Schweiker, 725 F.2d 231, 236 (4th Cir.

1984). The ALJ failed to do so here. Additionally, the ALJ erred by effectively requiring plaintiff

to put forth clinical and objective evidence of the intensity, persistence, and limiting effects of her

back pain. Plaintiff established that she had degenerative disc disease, which is capable of causing

severe pain, and was entitled to rely on subjective evidence. See Hines v. Barnhart, 453 F.3d 559,

565 (4th Cir. 2006).

       The decision of whether to reverse and remand for benefits or reverse and remand for a

new hearing is one that "lies within the sound discretion of the district court." Edwards v. Bowen,

672 F. Supp. 230, 237 (E.D.N.C. 1987); see also Evans v. Heckler, 734 F.2d 1012, 1015 (4th Cir.

1984). When "[o]n the state of the record, [plaintiff's] entitlement to benefits is wholly

established," reversal for award of benefits rather than remand is appropriate. Crider v. Harris,

624 F.2d 15, 17 (4th Cir. 1980). The Fourth Circuit has held that it is appropriate for a federal

court to "reverse without remanding where the record does not contain substantial evidence to

support a decision denying coverage under the correct legal standard and when reopening the

record for more evidence would serve no purpose." Breeden v. Weinberger, 493 F.2d 1002, 1012

(4th Cir. 1974).

        The Court in its discretion finds that reversal and remand for an award of benefits is

appropriate in this instance. The record plainly demonstrates that plaintiff was at most capable of

performing sedentary work, and given her age, education, and experience, a finding of disabled is

appropriate under Medical-Vocational Guideline 201.14. Accordingly, there is nothing to be

gained from remanding this matter for further consideration and reversal for an award of benefits

is appropriate.




                                                  4
                                        CONCLUSION

        Having conducted a full review of the record and the decision in this matter, the Court

concludes that reversal and remand is appropriate. Accordingly, plaintiffs motion for judgment

on the pleadings [DE 41] is GRANTED and defendant's motion [DE 45] is DENIED. The decision

of the ALJ is REVERSED and the matter is REMANDED to the Commissioner for an award of

benefits.



SO ORDERED, this __1l day of September, 2019.




                                            TE    NCE W. BOYLE
                                            CHIEF UNITED STATES DI TRI CT JUDGE




                                               5
